Citation Nr: 1604590	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  15-21 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder. 

3.  Entitlement to service connection for a left hip disorder.

4.  Entitlement to service connection for a right hip disorder. 

5.  Entitlement to service connection for a left shoulder disorder. 

6.  Entitlement to service connection for a right shoulder disorder.
 
7.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1943 to March 1945. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Left knee, right knee, left hip, right hip, left shoulder, right shoulder, and low back disorders are related to in-service bilateral femur shaft fractures.


CONCLUSIONS OF LAW

1.  A left knee disorder is secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

2.  A right knee disorder is secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  A left hip disorder is secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

4.  A right hip disorder is secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

5.  A left shoulder disorder is secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

6.  A right shoulder disorder is secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

7.  A low back disorder is secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran claims that his current lumbar spine, and bilateral knee, hip, and shoulder disorders are related to in-service fractures to his left and right femurs shafts.  

The evidence shows that the Veteran sustained left and right femur fractures in service.  Moreover, diagnostic imaging in April 2015 confirms that he has degenerative osteoarthritis of both knees and hips, and degenerative lumbar spondylosis.  He also underwent left shoulder arthroplasty in February 2012, right shoulder arthroplasty in April 2012, and a total right knee replacement in June 2012.  As an in-service injury is shown and current disorders are confirmed, the dispositive question in this case is whether the Veteran's disorders are related to his in-service injuries.

Lay statements submitted by the Veteran and his family indicate that his leg injuries have caused difficulty with walking and standing since service, as well as pain in his legs, hips, back and shoulder, and an inability to stand fully upright, or sit or drive for long periods of time.  Notably, there are several statements that he has had an irregular gait and stride due to deformity of his legs.  Medical records confirm bilateral varus deformity of the knees.

In support of the claim, the Veteran submitted a medical report from a private physician, Dr. A.A., who stated that it was more likely than not that the Veteran's in-service injury to his bilateral thighs caused his subsequent problems with his knees, hips, shoulders, and back.  In support of her opinion, Dr. A.A. noted that the Veteran has walked with an abnormal gait pattern for over 60 years due to his in-service injuries and cited medical literature showing that a prolonged abnormal gait pattern causes stress on other joints, thereby accelerating the development of osteoarthritis and eventually leading to back problems.  The opinion was provided by someone competent to provide it, and it included a rationale consistent with the facts of this particular Veteran's case. 

On the other hand, an April 2015 VA examination report concluded that the Veteran's disorders were not related to service.  The examiner based his opinion on general statistics regarding occurrence of osteoarthritis.  Additionally, the examiner relied on the length of time between the in-service injuries and medical treatment for the current disorders but the absence of medical treatment in itself is insufficient rationale for a negative nexus opinion, particularly here where the Veteran credibly asserts that his doctors informed him in 1945 that nothing further could be done to correct his legs.

Based on the approximate balance of positive and negative evidence and giving the Veteran the benefit of the doubt, the Board finds that service connection for the bilateral knees, hips, shoulders, and low back is warranted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  








	(CONTINUED ON NEXT PAGE)











ORDER

Service connection for a left knee disorder is granted.

Service connection for a right knee disorder is granted. 

Service connection for a left hip disorder is granted.

Service connection for a right hip disorder is granted. 

Service connection for a left shoulder disorder is granted. 

Service connection for a right shoulder disorder is granted.
 
Service connection for a low back disorder is granted. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


